United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF TRANSPORTATION,
TRANSPORTATION SECURITY
ADMINISTRATION, Belgrade, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2371
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 18, 2007 appellant filed a timely appeal from an August 3, 2007 merit
decision of the Office of Workers’ Compensation Programs that denied his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty.
FACTUAL HISTORY
On June 12, 2007 appellant, then a 27-year-old transportation security screener, filed a
traumatic injury claim alleging that he strained his right wrist while loading bags that day. He
did not stop work but began a limited-duty assignment effective June 14, 2007.

By correspondence dated June 20, 2007, the Office advised appellant of the factual and
medical evidence needed to establish his claim. The Office advised appellant that it was
“crucial” that his physician submit a report explaining why the diagnosed condition was believed
to have been caused or aggravated by employment factors.
Appellant submitted a June 13, 2007 duty status report and treatment notes dated June 13
to and 25, 2007 from Heather H. Hart, a physician’s assistant.
On June 25, 2007 Dr. John B. Robbins, an internist, provided a duty status report
diagnosing right wrist tendinitis. He noted that appellant was able to resume full-duty work. In
a report dated the same day, Dr. Robbins explained that appellant initially experienced a popping
sensation while moving baggage on June 12, 2007 and reported experiencing difficulty while
throwing bags thereafter. He diagnosed right wrist tendinitis “probably secondary to overuse or
occupational issues.” Dr. Robbins noted that appellant had worn a right wrist splint and worked
limited duty for two weeks and that his condition had significantly improved in that time.
By decision dated August 3, 2007, the Office denied appellant’s traumatic injury claim.
It found that the medical evidence was insufficient to establish a causal relationship between
appellant’s diagnosed condition and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.4
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence to
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

20 C.F.R. § 10.5(15), (16) defines a traumatic injury as a wound or other caused by a specific event or incident
within a single workday or shift, whereas an occupational injury is defined as a condition produced in the work
environment over a period longer than a single workday or shift. As appellant’s exposure occurred only during one
work shift, it is being treated as a latent or condition arising from a “traumatic” work incident within a single day.
5

John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton supra note 2.

2

establish that the employment incident caused a personal injury. In this case, the Office has
accepted that the incident of exposure occurred as alleged. Therefore, examination of the
medical evidence is required.
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board notes that appellant established that he experienced the employment incident
as alleged. However, he did not meet his burden of proof in establishing that the accepted
employment incident caused his diagnosed condition.
In support of his claim, appellant submitted reports from both Ms. Hart and Dr. Robbins.
Ms. Hart is a physician’s assistant and as such, her reports do not constitute competent medical
evidence for purposes of establishing causal relationship.10 Whether a particular injury causes an
employee disability for employment is a medical issue which must be resolved by competent
medical evidence.11 Accordingly, Ms. Hart’s reports are not probative on the question of causal
relationship.
On June 25, 2007 Dr. Robbins opined that appellant’s right wrist tendinitis was “probably
secondary to overuse or occupational issues.” He noted appellant’s history of injury on June 12,
2007 and difficulty throwing bags thereafter. However, Dr. Robbins did not present a detailed
medical opinion, with rationale, directly linking the June 12, 2007 employment incident with
appellant’s diagnosed condition. As noted, to be considered rationalized medical evidence
sufficient to establish causal relationship, a physician’s opinion must present detailed rationale
and explanation and be based on a complete factual and medical background.12 Dr. Robbins’
June 25, 2007 report lacks sufficient explanation or rationale to establish the relationship
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

See George H. Clark, 56 ECAB 162, 167 (2004) (a physician’s assistant is not a physician as defined under the
Act and any report from such individual does not constitute competent medical evidence).
11

Paul E. Thams, 56 ECAB 503, 509 (2005).

12

Martinez, Watling, supra note 7; Rogers, supra note 9.

3

between the June 12, 2007 employment incident and appellant’s diagnosed right wrist tendinitis.
He failed to explain how the popping sensation appellant described resulted to right wrist
tendinitis. Dr. Robbins’ statement that appellant’s condition was “probably secondary to overuse
or occupational issues” is speculative and equivocal in nature13 and does not support a traumatic
injury occurring in the course of only one shift. He also provided a June 25, 2007 duty status
report noting that appellant was capable of performing a full-duty assignment. The Board finds
that this report is not probative on the issue of causal relationship, as it offers no specific opinion
on causation.14 Accordingly, the Board concludes that the opinion of Dr. Robbins is insufficient
to establish the causal relationship between appellant’s diagnosed condition and the accepted
employment incident.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.

13

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
14

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

